Citation Nr: 1623503	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1952 to September 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased rating for bilateral hearing loss disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2)(West 2014).

REMAND

The Veteran was scheduled for a February 10, 2015, video conference hearing at his local RO.  He failed to appear. On February 6, 2015, four days prior to his scheduled video hearing, VA received a letter from the Veteran in which he asked the Board to change his scheduled hearing due to medical issues.  In addition to a recent hospitalization, the Veteran stated that he was in the process of obtaining new evidence in support of his appeal.  In the May 2016 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran had good cause for missing the hearing due to his health problems.  The representative reported that the Veteran still desired a video conference hearing at the RO.

Pursuant to 38 C.F.R. § 20.702 (2015), a hearing in such instances may be rescheduled if good cause is shown.  The undersigned finds good cause is shown and grants to the motion to reschedule another hearing.  Because the RO schedules video hearings, a remand of this matter for the requested hearing is warranted.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing at the earliest available opportunity, in accordance with his request for a hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




